Citation Nr: 1708399	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-28 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Enitltment to an increased rating in excess of 10 percent for a fungal condition, to include onycholysis and tinea pedis.  


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 1955. 

This case comes before the Board of Veteran's Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which continued a 10 percent rating for onychomycosis to include bilateral feet and left hand.

The Board notes that in the February 2016 examination, the examiner stated that the Veteran has tinea pedis secondary to his onycholysis, which the Veteran said was present since service and was service-connected as tinea curis, which persisted along with the onycholysis.  The examiner stated it was part of the Veteran's spreading fungal infection.  Accordingly, the issue has been recharacterized above as one of an increased rating for a fungal condition.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his service-connected fungal condition is worse than contemplated by his current rating disability.  

In his July 2012 notice of disagreement (NOD), the Veteran stated that he had seen a doctor and had been prescribed Ketoconazole, and submitted a copy of the prescription.  Therefore any outstanding treatment records from that time period should be obtained with authorization from the Veteran and associated with the claims file.

The Veteran also submitted a statement in March 2016 that he had been treated with a systemic therapy for 21 months for his fungal condition because he was taking Enbrel.  He also submitted a statement from Dr. C.P.W. noting that the Veteran had been under his care for psoriatic arthritis and treated with Enbrel since 2014, which is an immunosuppressive agent.  Therefore, upon remand, records from Dr. C.P.W. should be obtained and then the Veteran should be afforded a new VA examination, which should specifically address whether the Veteran is being treated for his fungal condition with Enbrel.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated relevant VAMC treatment records and associate them with the electronic claims file.  All records/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.  

2.  With appropriate authorization from the Veteran, obtain any outstanding private treatment records, specifically including his 2012 private treatment records from the clinician who prescribed him Ketoconazole, and records from Dr. C.P.W. who prescribed him Enbrel.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

3.  Afford the Veteran a VA examination by an examiner with appropriate expertise to determine the current degree of severity of his service-connected fungal condition, to include onycholysis and tinea pedis.  All necessary testing must be accomplished.  The electronic claims folder must be reviewed in conjunction with the examination. 
The examiner should specially address whether the Veteran's Enbrel prescription is a systemic therapy used to treat his fungal condition.  

The examiner should also take into consideration the Veteran's lay statements regarding his skin condition. 

A full and complete rationale for any opinions expressed is required. 

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



